DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2004/0155777) in view of Athmanathan et al. (US 2015/0039543).
 Regarding claims 1, 11-12, Mitchell discloses a detector for an alarm system, wherein the detector is operable to monitor a monitored area for disturbances (page 1, [0013-0014]), by the alarm system in a normal mode of operation from disturbances for which an alarm should be triggered in the normal mode of operation (page 1, [0013-0014]), or as disturbances for which the alarm should be triggered in the normal mode of operation (page 1, [0013-0014]); from disturbances (page 1, [0013]); either disturbances (page 1, [0013]); subsequent disturbances (page 1, [0013]). Claim 11, receive a set of new labelled disturbances recorded by a detector of the alarm system (page 1, [0013-14]).
  Mitchell discloses all the limitations set forth above but fails to explicitly disclose wherein the detector comprises a first neural network defined by a topology and a first set of parameters, wherein the first neural network has been trained to discriminate false alarms which should not result in an alarm being triggered by the alarm system in a normal mode of operation for which an alarm should be triggered in the normal mode of operation, wherein the detector is configured to receive an input from a user 
 However, Athmanathan discloses wherein the detector comprises a first neural network defined by a topology and a first set of parameters (page 3, [0036]), wherein the first neural network has been trained to discriminate false alarms which should not result in an alarm being triggered by the alarm system in a normal mode of operation for which an alarm should be triggered in the normal mode of operation (page 1, [0006]; page 2, [0030]), wherein the detector is configured to receive an input from a user instructing the detector to enter a training mode, and wherein the input includes a categorization setting instructing the detector to label recorded whilst the detector is in the training mode as indicative of a false alarm (page 2, [0030-0031]). Claim 11, add the set of new labelled to the existing training set of  to form an updated training set (page 2, [0030-0031]); retrain the trained neural network using the updated training set to generate an updated set of neural network parameters (page 2, [0030-0031]); and send the updated set of neural network parameters to the detector (send packets to detector 102 in page 3, [0033-0035]). Claim 12, replacing the first set of neural network parameters with the updated set of neural network parameters in the first neural network (page 3, [0031]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Athmanathan within the system of Mitchell in order to detect and prevent intrusions prior causing any damage to the network thereby improving the reliability of the system.

 Regarding claim 3, Mitchell discloses wherein the detector is configured to detect at least one of: infra-red radiation, sound waves, ultrasonic waves and radio frequency waves, and is configured to convert the detected quantity into electrical signals (page 2, [0034]).
  Regarding claim 4, Mitchell discloses wherein the detector is configured to extract characteristic parameters from the electrical signals (power in page 2, [0034]).
 Regarding claim 5, Mitchell and Athmanathan disclose all the limitations set forth in claim 1 and Athmanathan further discloses wherein in a normal mode of operation, the detector is configured to input the characteristic parameters of the electrical signals into the neural network and to compute the neural network response to determine if the detected disturbance is a false alarm or if the alarm should be triggered (page 2, [0030-0031]).
 Regarding claim 6, Mitchell discloses wherein when in the training mode, the detector is configured to send the characteristic parameters of the electrical signals to a storage device (page 5, [0089]).
 Regarding claim 7, Mitchell discloses a storage device configured to store the characteristic parameters of the electrical signals of the labelled disturbances recorded by the detector, wherein the storage device comprises a communications interface configured to send and receive information (page 5, [0089]).
 Regarding claim 8, Mitchell and Athmanathan disclose all the limitations set forth in claim 1 and Athmanathan further discloses a user interface which allows the user to put the detector into a training mode, and wherein the user interface allows the user to set a categorization setting which indicates that subsequent disturbances recorded whilst the detector is in the training mode should be labelled as either disturbances indicative of a false alarm, or as disturbances for which the alarm should be triggered in the normal mode of operation, wherein the user interface is configured to be ran by a user 
 Regarding claim 9, Mitchell and Athmanathan disclose all the limitations set forth in claim 1 and Athmanathan further discloses a remote training system, wherein the remote training system comprises a communications interface configured to send and receive information, wherein the remote training system comprises a second neural network having the same topology as the first neural network and defined by a second set of parameters, wherein the second neural network has been trained to discriminate false alarms which should not result in an alarm being triggered by the alarm system in a normal mode of operation from disturbances for which an alarm should be triggered in the normal mode of operation, wherein the remote training system stores an existing training set of disturbances, the set of disturbances in the existing training set being labelled as either disturbances indicative of a false alarm, or as disturbances for which the alarm should be triggered in the normal mode of operation of the alarm system, wherein the remote training system is configured to: receive a set of new labelled disturbances recorded by the detector; add the set of new labelled disturbances to the existing training set of disturbances to form an updated training set; retrain the second neural network using the updated training set to generate an updated set of neural network parameters; and send the updated set of neural network parameters to the detector (page 1, [0006]); page 2, [0030-0031]).
  Regarding claim 10, Mitchell and Athmanathan disclose all the limitations set forth in claim 1 and Athmanathan further discloses wherein the alarm system is an intruder alarm system trained to detect intruders in the monitored area (page 1, [0004-0005]).
 Regarding claim 13, Mitchell and Athmanathan disclose all the limitations set forth in claim 1 and Athmanathan further discloses wherein the alarm system can be trained iteratively, such that the second neural network can be retrained multiple times, each time generating a new updated set of neural network parameters (page 2, [0030-0033]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sampson (US 2015/0366518) discloses apparatus……measures.
DavidKhanian et al. (US 2002/0057184) discloses slag…operations.
Jones et al. (US 2009/0033505) discloses emergency notification device and system.
Farmer et al. (US 6,366,236) discloses neural network radar processor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






DP
February 13, 2021

                                                                                       /DANIEL PREVIL/                                                                                       Primary Examiner, Art Unit 2684